                                                                           USDC SDNY
                                                                           DOCUMENT
UNITED STATES DISTRICT COURT                                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                              DOC #:
 ------------------------------------------------------------   X          DATE FILED: 6/18/2021
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :
                                                                :   20-CR-340 (VEC)
                                                                :
 JUSTINE BARAJAS,                                               :       ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS a sentencing is scheduled for June 22, 2021, at 10:00 a.m.;

        IT IS HEREBY ORDERED that interested members of the public may dial-in using

(888) 363-4749 // Access code: 3121171# // Security code: 0340#.

        IT IS FURTHER ORDERED that, in light of the new SDNY protocols for non-trial

proceedings, Defense counsel must, to the extent possible, inform the Court not later than one

business day prior to the proceeding whether the attorney and the Defendant have been fully

vaccinated against COVID-19; the prosecutor must similarly inform the Court whether he or she

has been vaccinated on the same time schedule. This notification can be through an email to

Chambers.

        IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the instructions, attached. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who
meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client does not meet the requirements.



SO ORDERED.

Dated: June 18, 2021
      New York, NY
                                                           ___________________________
                                                             ____________________  _______
                                                                                   ___
                                                               VALERIE CAPRON
                                                                           CAPRONI  NI
                                                             United States District Judge
All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being
allowed entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete
the questionnaire and temperature screening at an entry device at the courthouse.
